A consideration of the nature of the amendment should solve any doubts as to its effect. Is the amendment merely a request to limit levies, or is it a command to do so? If the amendment is precatory, the restricted levies can be extended to meet ordinary governmental expenditures. If mandatory, the levies cannot be increased except for the one purpose — to pay a pre-existing obligation. It is beyond question that the people are sovereign and that their constitutional expression is a command. "All provisions are mandatory which expressly or by implication limit the amount of taxes which may be levied." Cooley on Taxation, sec. 173.
There is no reason for believing that the Legislature in submitting the amendment and the people in adopting it, did not use the word "aggregate" advisedly. Article VIII of the constitution of California is analagous to our amendment in that it prohibited the legislature from creating a debt which should "in the aggregate with any previous debts or liabilities exceed the sum of three hundred thousand dollars" except for certain purposes specified in the Article. The Supreme Court of California held in regard to the prohibition: "The language of the article quoted is too clear and explicit to admit of but one interpretation. In fact it would defy the ingenuity of the most subtle intellect to invent a consistent interpretation, other than that which naturally suggests itself from the words of the Article. It is without ambiguity, and expressly forbids the Legislature from creating a debt of more than three hundred thousand dollars, in any way, unless the same is left to the vote of the people. So plain is the meaning of the language, that it is scarcely worth while to invoke rules of construction." People v. Johnson, 6 Cal. 499, 500-1. Therefore, the words used in the amendment should be given their exact meaning, and as the latest mandate of the people the amendment held to supersede all conflicting provisions and to fix theabsolute limit of direct taxation except as extended by the organic law, respecting the obligation of a contract. Mauney v.Board, etc., 71 N.C. 486; French v. Board,74 N.C. 692.
The people in their desperation have cried aloud for relief from direct taxation. It is not for us to question the policy *Page 441 
or ponder the practical effect of the amendment. InNougues v. Douglass, 7 Cal. 65, the court held that Article VIII of the California constitution, above referred to, was "an express restriction upon the powers of the Legislature", with no power in the judiciary to interfere "whatever inconvenience may result from a legitimate application of the provision"; and that " so far from the necessary and ordinary expenses of the state forming an exception to the restriction, they were evidently among those especially included in it." If the restriction will produce levies inadequate for public wants, nevertheless the tax rate must be kept within the constitutional limit. We must say as did this Court in reference to the inadequate levies brought about by Article 10, section 7 of our Constitution "all that can be said is 'so the Constitution is written'." Brannon v. County Court, 33 W. Va. 789,796, 11 S.E. 34, 36. Accord: Barksdale v.Commissioners, 93 N.C. 472. We must assume that the Legislature gave due consideration to the reduced amount of revenues which would result from the restricted levies and had in mind plans to supplement direct taxes with indirect taxation wherever necessary. The Legislature must have foreseen that in order for some governmental agencies to function after the adoption of the amendment, revenue in addition to the restricted levies would be imperative. The submission of the amendment to the people was in effect an assurance of the Legislature that it would devise ways to replenish the shrunken treasuries which would follow the adoption. That assurance has been accepted and we must presume that it will be fulfilled. If so, no paramount law will be violated. Why quail at fiscal specters which may never stalk? Jeremiads deserve no heed in our deliberations. The relief sought in this great innovation should be hastened. In furtherance thereof, it is our duty now to construe the amendment literally and await supplementary legislation. *Page 442